13‐4725
Yale‐New Haven Hospital v. Nicholls, et al.

                   UNITED STATES COURT OF APPEALS
                       FOR THE SECOND CIRCUIT

                                        August Term, 2015

                   (Argued: October 16, 2014     Decided: January 22, 2016)

                              Docket No. 13‐4725
_____________________________________

Yale‐New Haven Hospital,
           Interpleader‐Plaintiff,

v.

Claire M. Nicholls,
             Defendant‐Cross‐Defendant‐Appellee,              

v. 
             
Barbara Nicholls,
            Defendant‐Cross‐Claimant‐Appellant.
_____________________________________

Before:        KEARSE, STRAUB, and WESLEY, Circuit Judges.

       A petition for panel rehearing having been made by Defendant‐Cross‐Claimant‐

Appellant Barbara Nicholls, the petition is hereby DENIED.  Judge Wesley dissents

from the denial of panel rehearing in a separate opinion.

                                       KENNETH VOTRE, Votre & Associates, P.C.,  East
                                       Haven, CT, for Defendant‐Cross‐Claimant‐Appellant
                                       Barbara Nicholls.

                                       SUSAN E. NUGENT, Murphy & Nugent, LLC, New
                                       Haven, CT, for Defendant‐Cross‐Defendant‐Appellee
                                       Claire M. Nicholls.
                                             ORDER

            A petition for panel rehearing having been made by Defendant‐Cross‐Claimant‐

Appellant Barbara Nicholls, the petition is hereby DENIED.

            Judge Wesley dissents from the denial of panel rehearing in a separate opinion.

                                                    For the Court:

                                                    Catherine O’Hagan Wolfe,
                                                    Clerk of Court




                                                2
WESLEY, Circuit Judge, dissenting from the denial of panel rehearing:

      I dissent from the denial of panel rehearing for the reasons stated in my

opinion concurring in part and dissenting in part in Yale-New Haven Hospital v.

Nicholls, 788 F.3d 79 (2d Cir. 2015).

      Shortly before our decision in Nicholls, the Supreme Court of Virginia, over

the vigorous dissent of three of its members, including the Chief Justice, upheld a

state intermediate appellate court opinion that decided substantially the issue

presented here. See Cowser-Griffin v. Griffin, 771 S.E.2d 660 (Va. 2015), cert. denied,

No. 14-1531, 2016 WL 100359 (U.S. Jan. 11, 2016). The Virginia appellant then

filed an unsuccessful petition for a writ of certiorari in the United States Supreme

Court, see 2015 WL 3918905 (U.S. June 24, 2015), which the Virginia appellee

opposed principally on the ground that the posthumous qualified domestic

relations order there assigned to an alternate payee payable lump-sum benefits,

as opposed to annuity benefits, and thus no conflict existed between the decision

of Supreme Court of Virginia and those of other state supreme courts or federal

courts of appeals, see 2015 WL 7770869 (U.S. Nov. 10, 2015).




                                           1
      Without commenting on the merits of such a distinction, I would note that

Nicholls squarely presents this important ERISA question in the context of

annuity benefits.




                                        2